United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11353
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FREDRICK ODUMO NYINGURO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-96-1-Y
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The court appointed public defender for Fredrick Odumo

Nyinguro (“Nyinguro”) has requested leave to withdraw from this

appeal and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).   Nyinguro has received a copy of counsel’s

motion and brief but has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.   Counsel’s motion for leave to withdraw is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11353
                                -2-

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.